Citation Nr: 1616202	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  10-15 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a lower back disability, to include as secondary to a service-connected cervical spine disability.  


REPRESENTATION

Appellant represented by:	Maxwell D. Kinman, Attorney


ATTORNEY FOR THE BOARD

G. Slovick, Counsel






INTRODUCTION

The Veteran served on active duty from September 1958 to March 1971.  

This case is before the Board of Veteran's Appeal on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.   

The Board last remanded the issue on appeal in July 2011 for further evidentiary development.  In a November 2014 decision, the Board denied entitlement to service connection.  The Veteran appealed this decision, which resulted in a September 2015 Joint Motion for Remand which was granted by the United States Court of Appeals for Veterans Claims.  As a result, the issue is again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the September 2015 Joint Motion for Remand (JMR), the Board finds that remand is necessary in order to obtain a new medical opinion.

As the JMR notes, a September 2011 VA examiner concluded that the Veteran's lumbar spine disability was less likely than not related to service.  The examiner's rationale for so finding was that there was no mention of any low back pain in service treatment records.  The JMR notes that this finding erroneously failed to note a January 1969 urinalysis for rheumatoid factor following neck, shoulder and back pain and a January 1969 service medical record which reported pain in the neck, back and shoulder.  Treatment records additionally include a November 1969 report of a long history of neck and back pain.  As such, a new opinion is necessary in order to determine whether the Veteran's lumbar spine disability is related to that in-service evidence.  

On remand, if possible, the claims file should be returned to the September 2011 VA examiner for clarification of the September 2011 VA examination, to address the issue raised above.  See 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. at 311-312 (once VA undertakes to provide a medical examination, even if the duty to assist did not require that examination, VA must provide an adequate examination or, at a minimum notify the claimant why one will not be provided).

Accordingly, the case is REMANDED for the following action:

1.  If possible, the RO/AMC should arrange for the same examiner who conducted the September 2011 VA examination to review the claims folder and determine:

a) Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's lumbar spine disability causally or etiologically related to the Veteran's active service.  

b) Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's lumbar spine disability was caused by or aggravated by the Veteran's service-connected cervical spine disability.  

The examiner is requested to review the claims file, to include the Veteran's service treatment records, to include January and November 1969 service treatment notes regarding back pain, post-service treatment records, and a copy of this remand.

If the September 2011 VA examiner is unavailable, the Veteran should be afforded a new VA examination in order to address the questions above.

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record. The examiner should also directly address the Veteran's lay assertions.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation. "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim

4.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
5.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




